                                                                                     USDC SDNY
                                                                                     DOCUMENT
                                                                                     ELECTRONICALLY FILED
                                                                                     DOC #:
                                                                                     DATE FILED: 4/6/20




                                                 April 3, 2020


Via ECF
Hon. Gregory H. Woods
United States District Court                                 MEMORANDUM ENDORSED
500 Pearl Street
New York, New York 10007

        Re:     Shnyra, et al. v. State Street Bank and Trust Co., Inc., Case No. 19-cv-02420 (GHW)

Dear Judge Woods:

        As you know, my firm represents the three Plaintiffs in the above-referenced matter. I write
to respectfully request a two-week adjournment, to April 24, 2020, of the initial pre-trial conference,
currently scheduled for April 10, 2020 pursuant to this Court’s order. See Docket Nos. 36. I further
request that the Court also adjourn, to April 17, 2020, the time for parties to submit a joint letter and
proposed Case Management Plan, currently due by April 3, 2020.

        There is good cause for this request: my wife has contracted COVID-19. Given my wife’s
and my older son’s history of asthma, I need to focus my energies on keeping my family’s health.
This is my second such request and I make it with consent from Defendant’s counsel.

        I thank the Court beforehand for its consideration of this request.

                                                 Respectfully,


                                                 /s/ Mikhail Ratner


                                                 Mikhail Ratner
Application granted. The initial pretrial conference scheduled for April 10, 2020 is adjourned to May 7, 2020
at 1:00 p.m. The joint status letter and proposed case management plan described in the Court’s March 9,
2020 order, Dkt. No. 30, are due no later than April 30, 2020. The initial pretrial conference will be held via
conference call. The parties are directed to the Court's Emergency Rules related to the COVID-19
pandemic, which are available on the Court’s website, for dial-in numbers for the conference and other
relevant information.
SO ORDERED.
                                                                  _____________________________________
                                                                         GREGORY H. WOODS
Dated: April 5, 2020
                                                                        United States District Judge
